UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6900


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:95-cr-00005-FDW-1)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall appeals the district court’s order denying multiple motions related

to his criminal case. On appeal, Hall raises a variety of challenges to his convictions and

sentence. We conclude that the district court correctly determined that these claims must

be raised, if at all, in a 28 U.S.C. § 2255 motion after receiving prefiling authorization from

this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). Similarly, the district court correctly

determined that any claim for damages must be raised, if at all, in a separate civil action.

We further conclude that the district court judge did not abuse his discretion in declining

to recuse himself. See United States v. Stone, 866 F.3d 219, 229 (4th Cir. 2017) (stating

standard).

       Because Hill’s informal brief does not challenge the remainder of the district court’s

disposition, he has forfeited appellate review of those portions of the court’s order. See 4th

Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We deny

Hall’s motion for review of additional evidence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2